DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (PG PUB 2002/0072089) in view of Sigg et al. (PG PUB 2005/0049542).
Re claim 22, Holtzman discloses a method of treating atrial fibrillation in a subject (“nucleic acids, and modulators thereof can be used in treating disorders related to vascular tone, for example cardiovascular disorders such as […] atrial fibrillation”, Para 440) comprising: inserting a device into a subject, the device comprising an elongate member with an inner lumen (inherent in “injectable” and “fluid to the extent that easy syringeability exists”, Para 385, and “intravenous injection”, Para 395) and delivering a nucleic acid gene therapy agent (“nucleic acids”, Para 440) to a treatment site through the inner lumen of the elongate member (inherent in view of Para 385,395). Hotzman does not disclose that the device also includes an energy-delivery element located on the elongate member comprising multiple electrodes, the step of positioning the elongate member at the treatment site on an epicardial or endocardial surface, that the delivery of the nucleic acid gene therapy agent is delivered directly to the treatment site, or the step of electroporating the treatment site with the multiple electrodes. 
Sigg, however, teaches a method of treating a heart condition in a subject (Para 25) comprising: (a) inserting a device 50 (Fig 4; it is noted that all reference characters cited below refer to Fig 4 unless otherwise noted) into the subject (within tissue site 12 as seen in Fig 4), the device comprising: (i) an elongate member 15 with an inner lumen 38 (Para 48), and (ii) an energy-delivery element (not shown in Fig 4 but described in Para 61 as “multiple electrodes”) located on the elongate member (“the non-conductive distal tip of probe 15 may include multiple electrodes”, Para 61), comprising multiple 
Re claim 22, Holtzman disclose all the claimed features except that the device further comprises an electrophysiology monitoring element. Sigg, however, teaches that the device further comprises an electrophysiology monitoring element 30 (“electrode 30 is a sensing electrode that detects contact between tissue site 12 and the distal end of catheter body 32”, Para 46) for the purpose of indicating to the user that the device is positioned at the desired location (Para 27). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Holtzman to include an electrophysiology monitoring element, as taught by Sigg, for the purpose of indicating to the user that the device is positioned at the desired location (Para 27). 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (PG PUB 2002/0072089)/Sigg et al. (PG PUB 2005/0049542) in view of Lee et al. (PG PUB 2004/0005295) and Saksena (PG PUB 2007/0232949).
Re claim 24, Holtzman/Sigg  all the claimed features except a step of recording intracardiac electrophysiologic activity with the electrophysiology monitoring element before and/or after delivering the nucleic acid gene therapy agent to the treatment site. Lee, however, teaches a method of using a device 20 (Fig 1) having an electrophysiology monitoring element thereon (not shown but described in Para 91, “a mapping electrode, such as may be provided at tip 29 or otherwise along distal end portion 28”) that maps intracardiac electrophysiologic activity before delivery of a therapy agent to a treatment site (Para 91) for the purpose of determining the location of the treatment site (Para 91). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Holtzman/Sigg to include the step of mapping the activity before delivery of the therapy agent to the treatment site, as taught by Lee, for the purpose of determining the location of the treatment site (Para 91). Like Holtzman/Sigg, Lee also does not explicitly disclose that this activity is recorded. Saksena, however, teaches recording intracardiac electrophysiologic activity using a mapping catheter prior to a treatment (Para 33, “recorded electrical activity”) for the purpose of generating data that can be stored for conveying to a physician at a later time (Para 33). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Holtzman/Sigg/Lee to include the step of recording the activity, as taught by Saksena, for the purpose of generating data that can be stored for conveying to a physician at a later time (Para 33).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Holtzman et al. (PG PUB 2002/0072089)/Sigg et al. (PG PUB 2005/0049542)/Lee et al. (PG PUB 2004/0005295)/Saksena (PG PUB 2007/0232949) in view of Dacey Jr et al. (PG PUB 2009/0149897).
Re claim 25, Holtzman/Sigg/Lee/Saksena disclose all the claimed features except comparing the intracardiac electrophysiologic activity before delivering the nucleic acid gene therapy agent to the treatment site with the intracardiac electrophysiologic activity after delivering the nucleic acid gene therapy agent to the treatment site. Dacey, however, teaches comparing diagnostic data measured before delivery of a therapy agent to a treatment site with diagnostic data measured after delivery of the therapy agent to the treatment site (Para 171) for the purpose of determining the efficacy of the treatment (Para 171). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Holtzman/Sigg/Lee/Saksena to include comparing the activity before and after delivery of the therapy agent, as taught by Dacey, for the purpose of determining the efficacy of the treatment (Para 171).

Response to Arguments
Applicant’s arguments filed 1/13/2022 have been considered but are moot in view of the present rejections that no longer utilize the previously-cited Deem et al. reference.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Darvish et al. (PG PUB 2002/0183686), Brown et al. (WO 99/52424), and Consigny et al. (WO 2004/026394) each disclose a method substantially similar to that of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783